Atkinson, J.
1. It was recently held by this court: “Under a statute passed for the purpose of raising revenue; which provides that every person or firm engaged in the business of buying or selling real estate on commission shall pay the sum of ten dollars for each county in which he or they may conduct such business, and that before such persons shall be authorized to open up or carry on such business they shall go before the ordinary of the county in which they propose to do business and register their names and the business they propose to engage in, the place where it is to be conducted, and shall then pay their tax to the collector, and that any person failing to comply with the foregoing requirements shall be guilty of a misdemeanor, but which does not provide that the contracts made by such persons failing to comply with the statute shall be void and unenforceable, it is not a defense to a suit brought by such person selling or buying real estate on commission, to recover commissions on sales of real estate made by him, that he had failed to pay the tax and register as required by the statute.” Toole v. Wiregrass Development Co., 142 Ga. 57 (82 S. E. 514).
(а) The judgment of the trial court in the case now under consideration was rendered before the decision above cited, and was based on the cases of Ford & Pruett v. Thomason, 11 Ga. App. 359 (75 S. E. 269), and Rountree & Leak v. Lewis, 13 Ga. App. 47 (78 S. E. 780), which decisions were also rendered before the decision first above cited, and which are not binding upon the Supreme Court.
(б) Under the ruling of this court above announced, it was erroneous to dismiss the petition in the present case on demurrer.

Judgment reversed.


All the Justices concur, except Pish, G. J., absent.